Exhibit 21.01 EX-21.01 SUBSIDIARIES OF THE COMPANY BIGLARI HOLDINGS INC. Subsidiaries State of Incorporation or Organization Austins of Omaha, Inc. Nebraska Biglari Capital Corp. Texas Biglari Design Inc. Delaware Biglari Holdings Finance Corp Indiana Biglari Real Estate Development Corporation Indiana Consolidated Specialty Restaurants, Inc. Indiana SNS Investment Company Indiana Steak n Shake, LLC Indiana Steak n Shake 3rd Street Promenade, LLC Indiana Steak n Shake Alamo Ranch, LLC Indiana Steak n Shake Enterprises, Inc. Indiana Steak n Shake Indianapolis Office Inc. Indiana Steak n Shake Operations, Inc. Indiana Steak n Shake Sports and Entertainment Group LLC Indiana The Lion Fund, L.P. Delaware The Western Sizzlin Stores of Little Rock, Inc. Arkansas The Western Sizzlin Stores, Inc. Tennessee TLF Realty, L.L.C. Texas Western Acquisitions, L.P. Delaware Western Investments, Inc. Delaware Western Mustang Holdings, LLC Delaware Western Properties, Inc. Delaware Western Real Estate, L.P. Delaware Western Sizzlin Corporation Delaware Western Sizzlin Franchise Corporation Delaware
